I N THE COURT OF APPEALS OF TENNESSEE

                                            EASTERN SECTI ON              FILED
                                                                              July 9, 1996

                                                                          Cecil Crowson, Jr.
                                                                          Appellate C ourt Clerk

SCOTT M CLUEN
       c                                           )   ROANE COUNTY
                                                   )   03A01- 9512- CV- 00434
        Pl a i nt i f f - Appe l l a nt            )
                                                   )
                                                   )
        v.                                         )   HON. J OHN B. HAGLER,
                                                   )   J UDGE
                                                   )   ( Si t t i ng by I nt e r c ha nge )
THE ROANE COUNTY TI M   ES, I NC. ,                )
d / b / a THE STANDARD, a nd                       )
GERALD LARGEN                                      )
                                                   )
         De f e nda nt s - Appe l l e e s          )   AFFI RMED AND REMANDED




J OHN D. KI TCH OF NASHVI LLE a nd GEORGE ALLEN OF GOODLETTSVI LLE FOR
APPELLANT

GERALD LARGEN OF KI NGSTON FOR APPELLEES




                                             O P I N I O N




                                                                         Godda r d, P. J .




                  Thi s i s a s ui t b y Sc ot t M Cl ue n, Count y At t or ne y f or
                                                  c

Ro a n e Count y, a ga i ns t The Roa ne Count y Ti me s , I nc . , d/ b/ a The

St a n d a r d, a nd i t s owne r a nd publ i s he r Ge r a l d La r ge n, s e e ki ng

d a ma g e s f or l i be l i nc i de nt t o t wo s e pa r a t e publ i c a t i ons i n The

St a n d a r d.
                    The Tr i a l Cour t di r e c t e d a ve r di c t i n f a vor of t he

De f e n d a nt s a t t he c onc l us i on of t he Pl a i nt i f f ' s pr oof be c a us e M .
                                                                                           r

M Cl u e n ha d not s hown t ha t M . La r ge n ma l i c i ous l y publ i s he d t h e
 c                                 r

ma t e r i a l .



                    M . M Cl ue n a ppe a l s , i n s i s t i ng t ha t t he Tr i a l Cour t wa s
                     r   c

i n e r r or .



                    By wa y of ba c kgr ound, i t a ppe a r s t ha t pr e vi ous t o t h e

p u b l i c a t i on of t he a r t i c l e s i n que s t i on, M . La r ge n wa s
                                                                r

i n s t r u me nt a l i n s e c ur i ng t he t e r mi na t i on of M . M Cl ue n' s f a t h e r
                                                                    r   c

a s Ch a i r ma n of t he Ha r r i ma n Hos pi t a l Boa r d a nd t ha t M . M Cl ue n
                                                                          r   c

h a d b r o ught t o t he a t t e nt i on of t he Count y Commi s s i on i n i t s J u l y

1 2 , 1 9 9 3, me e t i ng t ha t M . La r ge n' s l a w of f i c e e qui pme nt ha d b e e n
                                   r

r e mo v e d f r om t he t a x r ol l s , a l t hough he wa s c ont i nui ng i n t he

p r a c t i c e of l a w.      I t a l s o a ppe a r s t ha t M . La r ge n t ook e xc e pt i o n
                                                               r

t o Ro a n e Count y' s i s s ua nc e of $15, 000, 000 i n bonds f or

i mp r o v e me nt of s c hool s wi t hout a r e f e r e ndum whe n a n e a r l i e r

$ 2 0 , 0 0 0 , 000 bond i s s ue , whi c h i nc l ude d c ons ol i da t i on of c e r t a i n

s c h o o l s , ha d be e n de f e a t e d by r e f e r e ndum.



                    Two s e pa r a t e a c t s - - one by t he Count y a nd one by M .
                                                                                    r

M Cl u e n - - pr ompt e d t he publ i c a t i on of t he a r t i c l e s s ue d upon.
 c                                                                                            In

1 9 8 8 t h e Count y e nt e r e d i nt o a c ont r a c t wi t h I nt e r na t i ona l

M t a l s Compa ny ( I M
 e                      CO) , whe r e by I MCO wa s gi ve n a r e duc e d r a t e f o r

i t s u s e of a s ol i d wa s t e s a ni t a r y l a ndf i l l ope r a t e d by t he

Co u n t y .       Pa r t of t he c ons i de r a t i on f or t he r e duc e d r a t e wa s t h e



                                                   2
t r a n s f e r of 100 a c r e s owne d by I MCO t o t he Count y.             Subs e que nt l y

a n d a f t e r t he Count y Budge t Di r e c t or poi nt e d out t ha t t he r a t e

pa i d by I MCO wa s c ons i de r a bl y l e s s t ha n c os t of r e c e i vi ng a nd

p r o c e s s i ng i t s r e f uge , t he Count y a nd I MCO e nt e r e d i nt o a s e c o n d

c o n t r a c t whi c h pur por t e d t o r e s c i nd t he f i r s t a nd, i nt e r a l i a ,

f o r t h e Count y t o r e t ur n t o I MCO a ppr oxi ma t e l y one - ha l f of t he

r e a l e s t a t e pr e vi ous l y t r a ns f e r r e d.



                The ot he r a c t p r ompt i ng t he a r t i c l e wa s M . M Cl ue n' s
                                                                         r   c

r e p o r t t o t he Commi s s i on wi t h r e ga r d t o M . La r ge n' s t a x s t a t u s
                                                           r

h e r e i n b e f or e not e d.



                The por t i ons of a r t i c l e s i n que s t i on a s s e t out i n t h e

c omp l a i nt a r e a s f ol l ows :



                                           J ul y 14, 1993

                  Edi t or i a l Comme nt s / Le t t e r s - - The Tr ut h Hur t s



        " How e l s e t o e xpl a i n why t hi s gr oup of me n a nd one
        wo ma n, who we r e e l e c t e d t o l ook a f t e r t he c ount y' s
        b u s i ne s s a nd p r ot e c t i t s i nt e r e s t s , woul d, a t a me e t i ng
        t h e pr i ma r y bus i ne s s of whi c h i s , unde r t he s t a t ut e s ,
        t o pa s s a budge t a nd s e t a t a x r a t e , i ns t e a d de vot e
        mu c h of t he i r me e t i ng not t o t he i r a nd t he pe opl e ' s
        p r ope r c onc e r ns , but r a t he r t o a ha r a ngue a t t a c ki ng t he
        p u bl i s he r of t hi s pa p e r f or t e l l i ng t he t r ut h a bout
        t he m a nd t he i r d e a l wi t h I M   CO? "

        " Nowhe r e , howe ve r , i n a l l hi s bl e a t i ng a nd br e a s t -
        b e a t i ng doe s he poi nt out a s i ngl e unt r ut h or a s i ngl e
        mi s s t a t e me nt of f a c t ; t hi s f or t he r e a s on t ha t our
        a r t i c l e wa s t r ue , a s he we l l kne w. "

        " And a l l hi s br a gga do c i o s wa gge r a nd bl us t e r a bout
        s u i ng us i s bl a t he r , a s we c oul d de mons t r a t e poi nt by
        p o i nt , but i t i s our pol i c y ne ve r t o e nga ge i n ba t t l e

                                                    3
o f wi t s [ s i c ] wi t h a n una r me d ma n. "      ( Br a c ke t e d wor d i n
c o mpl a i nt . )

" I t i s , howe ve r , di s t ur bi ng t o f i nd t ha t our c ount y
a t t or ne y a nd s i x of our c ommi s s i one r s ha ve not hi ng
b e t t e r t o d o t ha n t o t r y t o i nt i mi da t e a c i t i z e n by
h a vi ng t he t a x a s s e s s or i nve s t i ga t e hi m, wi t h t he
i mpl i e d t hr e a t t ha t hi s t a xe s ought t o be r a i s e d
b e c a us e he ha s t ol d t he t r ut h a bout t he m. "

" Thi s s ound l i ke t he da ys of t he Ni xon W t e Hous e a nd
                                                         hi
t h e a t t e mpt e d us e of t he I RS t o i nt i mi da t e t hos e on hi s
' e ne mi e s l i s t . ' "

" I t i s pr oba bl y no c oi nc i de nc e t ha t t he l e a de r s of t he
' g a ng of s i x' we r e t h e s a me one s who s pe a r - he a de d t he
e f f or t t o i gnor e a nd a br oga t e t he wi l l of t he pe opl e a s
e x pr e s s e d i n a r e f e r e ndum a ga i ns t t he 20 pl us mi l l i on
d o l l a r bond i s s ue , a nd who di d i n f a c t put t he pe opl e
i n ' bonda ge ' f or s ome 14 mi l l i on dol l a r s , a ga i ns t t he
p e opl e ' s wi s he s . "

" Ho we ve r , we wi l l c ont i nue t o t e l l t he t r ut h on M .
                                                                    r
M Cl ue n a nd hi s ' ga ng of s i x' a nd t he y ma y r e s t
  c
a s s ur e d, we wi l l not be s i l e nc e d, we wi l l not be
i n t i mi da t e d, a nd we wi l l not be f r i ght e ne d by s uc h
wi l l - of - t he - wi s ps a s t he s e s e ve n. "



                                J ul y 21, 1993

          The I MCO- - Cha pt e r 2- - Do W St i l l Own Our La nd?
                                           e

" W t hi nk t ha t , ha d M . M Cl ue n c ons ul t e d wi t h a
    e                            r     c
l a wye r , he woul d ha ve di s c ove r e d t ha t one of t he
r u di me nt a r y e qui t a bl e pr i nc i pl e s a ppl i e d t o a
r e s c i s s i on i s t ha t bot h pa r t i e s t o a r e s c i s s i on mus t
h a ve r e s t or e d t o t he m t he t hi ngs t he y or r i ght s t he y
g a ve up a s c ons i de r a t i on f or t he or i gi na l c ont r a c t . "

" The r e f or e , i t i s obv i ous t ha t t he r e ha s be e n no
r e s c i s s i on.  The r e ha s be e n a not he r ' s we e t - he a r t ' de a l
a t t he e xpe ns e of t he t a xpa ye r s a nd t he ot he r us e r s of
t he l a ndf i l l . "

" The     gr a ve r i s s ue , h owe ve r , i s wha t a r e t he
i mpl i   c a t i ons f or t hos e ' c ount y gove r ni ng e nt i t i e s a nd
c o unt   y of f i c i a l s ' r e f e r r e d t o by t he Supr e me Cour t , who
h a ve    not a bi de d by t he l a w. [ s i c ] " ( Br a c ke t e d wor d i n
c o mpl   a i nt . )

" Doe s s uc h v i ol a t i on wa r r a nt c r i mi na l s a nc t i ons ?   If
s o , woul d i t be a f e l ony or a mi s de me a nor ? "

                                         4
         " I s s uc h vi ol a t i on gr ounds f or r e c ove r y a ga i ns t t he
         o f f i c i a l s a nd t he i r bonds me n? "

         " W d vi ol a t i on of t he r e qui r e me nt s of t hi s l a w
             oul
         j u s t i f y ous t e r of t he vi ol a t or s ? "



                     Subs e que nt t o t he J ul y 21 publ i c a t i on, M . M Cl ue n' s
                                                                          r   c

c o u n s e l not i f i e d t he De f e nda nt s by l e t t e r t ha t ma t e r i a l s

c o n t a i n e d i n bot h publ i c a t i ons we r e f a l s e a nd de f a ma t or y a nd

r e q u e s t e d a r e t r a c t i on pur s ua nt t o T. C. A. 29- 24- 103.        No

r e t r a c t i on wa s f or t hc omi ng, a l t hough t he Augus t 4, 1993, i s s ue o f

t h e p a p e r publ i s he d t he r e que s t f or a r e t r a c t i on i n f ul l .     ( Se e

a p p e n d i x. )



                     At t he c onc l us i on of t he Pl a i nt i f f ' s pr oof t he Tr i a l

Co u r t , a s a l r e a dy not e d, di r e c t e d a ve r di c t i n f a vor of t he

De f e n d a nt s " ba s e d upon t he Cour t ' s f i ndi ng t ha t a c t ua l ma l i c e h a d

n o t b e e n pr ove d. "



                     At t he o ut s e t , i t i s c onc e de d t ha t M . M Cl ue n i s a
                                                                       r   c

p u b l i c of f i c i a l a nd, a s s uc h, he mus t s how t ha t t he a r t i c l e s we r e

u n t r u e a nd publ i s he d wi t h ma l i c e .      Unde r our Supr e me Cour t c a s e

l a w, ma l i c e i n t he c ont e xt of l i be l a c t i ons i s not pe r s ona l i l l -

wi l l t o wa r d a p a r t y, M s s on v. Ne w Yor ke r M ga z i ne , I nc . , 501
                                a                         a

U. S. 4 9 6, 111 S. Ct . 2419 ( 1991) , but r a t he r knowl e dge t ha t t he

s t a t e me nt publ i s he d i s f a l s e or a r e c kl e s s di s r e ga r d of whe t he r

i t i s f a l s e o r n ot .




                                                   5
                  Thi s r ul e wa s e nunc i a t e d by our Supr e me Cour t i n Pr e s s ,

I nc . v . Ve r r a n , 569 S. W 2d 435, 437 ( Te nn. 1978) , whi c h f ol l ows
                                .

t h e d i c t a t e s of t he Supr e me Cour t of t he Uni t e d St a t e s s e t out i n

Ne w Yo r k Ti me s Co. v . Sul l i va n, wi t h r e ga r d t o ma l i c e a nd t he n

a d o p t e d t he s t a nda r d e nunc i a t i on i n t he Re s t a t e me nt ( Se c ond) o f

Tor t s :



                 An a na l ys i s of t he i s s ue s i nvol ve d i n t hi s
        c o nt r ove r s y mus t s t a r t wi t h t he l a ndma r k c a s e of Ne w
        Yo r k Ti me s Co. v . Sul l i va n , 376 U.S. 254, 84 S. Ct . 710,
        1 1 L. Ed. 2d 686 ( 1964) , whe r e i n t he Supr e me Cour t ,
        c o ns i de r i ng t he c a s e " a ga i ns t t he ba c kgr ound of a
        p r of ound na t i ona l c ommi t me nt t o t he pr i nc i pl e t ha t
        d e ba t e on publ i c i s s ue s s houl d be uni nhi bi t e d, r obus t
        a n d wi de - ope n, " f a s hi one d a ne w r ul e of " c ons t i t ut i ona l
        p r i vi l e ge " :

                      The c ons t i t ut i o na l gua r a nt e e s r e qui r e , we t hi nk,
            a f e de r a l r ul e t ha t pr ohi bi t s a publ i c of f i c i a l f r om
            r e c ove r i ng da ma ge s f or a de f a ma t or y f a l s e hood
            r e l a t i ng t o h i s of f i c i a l c onduc t unl e s s he pr ove s
            t h a t t he s t a t e m nt wa s m de wi t h " a c t ua l ma l i c e " - -
                                      e            a
            t ha t i s , wi t h k nowl e dge t ha t i t wa s f a l s e or wi t h
            r e c kl e s s d i s r e ga r d of whe t he r i t wa s f a l s e or not .
            ( Empha s i s s uppl i e d) . 376 U. S. a t 279- 280, 84 S. Ct . a t
            7 2 6, 11 L. Ed. 2d a t 706.

                  . . . .

                 W a r e i mpr e s s e d wi t h St a nda r ds 580A a nd 580B,
                   e
        Re s t a t e me nt ( Se c ond) of Tor t s ( 1977) .     The y r e a d a s
        f o l l ows :

                    §580A.       De f a ma t i on of Publ i c Of f i c i a l or Publ     ic
            Fi gur e .    One who publ i s he s a f a l s e a nd de f a ma t or y
            c o mmuni c a t i on c onc e r ni ng a publ i c of f i c i a l or publ       ic
            f i gur e i n r e ga r d t o hi s c onduc t , f i t ne s s or r ol e i       n
            t ha t c a pa c i t y i s s ub j e c t t o l i a bi l i t y, i f , but onl   y
            i f , he

                   ( a ) k nows t ha t t he s t a t e me nt i s f a l s e a nd t ha t
            i t de f a me s t he ot he r pe r s on, or
                   ( b) a c t s i n r e c kl e s s di s r e ga r d of t he s e ma t t e r s .

                     §580B.     De f a ma t i on of Pr i va t e Pe r s on.     One who
            p u bl i s he s a f a l s e a nd de f a ma t or y c ommuni c a t i on
            c o nc e r ni ng a pr i va t e pe r s on, or c onc e r ni ng a publ i c

                                                    6
            of f i c i a l     or publ i c f i gur e i n r e l a t i on t o a pur e l y
            p r i va t e     ma t t e r not a f f e c t i ng hi s c onduc t , f i t ne s s or
            r ol e i n       h i s p ubl i c c a pa c i t y, i s s ubj e c t t o l i a bi l i t y,
            i f , b ut       onl y i f , h e

                    ( a ) k nows t ha t t he s t a t e me nt i s f a l s e a nd t ha t
            i t d e f a me s t he ot he r ,
                    ( b) a c t s i n r e c kl e s s di s r e ga r d of t he s e ma t t e r s ,
            or
                    ( c ) a c t s n e gl i ge nt l y i n f a i l i ng t o a s c e r t a i n
            t he m.

               W be l i e ve t ha t t he s e s t a nda r ds me e t t he c r i t e r i a
                 e
        o f our f e de r a l a nd s t a t e c ons t i t ut i ons a nd we a dopt
        t he m a s t he l a w o f t hi s j ur i s di c t i on.



                   M e ove r , t o s us t a i n s uc h a n a c t i on, ma l i c e mus t be
                    or

s h o wn b y " c onvi nc i ng c l a r i t y. "          Ne w Yor k Ti me s Co. v . Sul l i va n,

s upr a .



                   I n r e vi e wi ng t he pr opr i e t y of t he Tr i a l Cour t ' s

d i r e c t i ng a ve r di c t i n t hi s c a s e , we mus t de t e r mi ne upon t a ki ng

t h e e v i de nc e i n t he l i ght mos t f a vor a bl e t o M . M Cl ue n a nd
                                                               r   c

i n d u l g i ng a l l r e a s ona bl e i nf e r e nc e s i n hi s f a vor whe t he r

r e a s o n a bl e mi nds mus t a gr e e t ha t ma l i c e a s d e f i ne d i n t he c ont e xt

o f l i b e l s ui t s a ga i ns t publ i c of f i c i a l s ha s not be e n s hown.

Go o d e v . Ta mko As pha l t Pr oduc t s , I nc . , 783 S. W 2d 184
                                                              .

( Te n n . 1 989) ; W r t on Tr a ns por t Cor p. v. Br i dge s , 606 S. W 2d 52 1
                     ha                                                   .

( Te n n . 1 980) .



                   As t o t he f i r s t a r t i c l e , e xc e pt f or hype r bol e ,

e x a g g e r a t i on a nd opi ni on, i n t he c ha r a c t e r i z a t i on of M .
                                                                                  r

M Cl u e n ' s pr e s e nt a t i on t o t he Commi s s i on, we f i nd onl y one
 c

mi s s t a t e me nt of f a c t .         Thi s i s f ound i n t he s e c ond pa r a gr a ph


                                                        7
s t a t i n g t ha t M . M Cl ue n di d not " poi nt out a s i ngl e unt r ut h o r
                      r   c

s i ng l e mi s s t a t e me nt of f a c t . "   As t o t hi s quot a t i on, t h e

u n d i s p u t e d pr oof i s t ha t M . La r ge n be l i e ve d t ha t wha t he wa s
                                       r

wr i t i n g wa s t r ue , a s h e be l i e ve d t he f a c t s he s t a t e d i n hi s

p r e v i o u s a r t i c l e r e ga r di ng t he l a ndf i l l we r e t r ue , but e ve n i f h e

d i d n o t , we c a nnot f i nd t ha t t he s t a t e me nt a bove quot e d c oul d, a s

a ma t t e r of l a w i n t he c ont e xt us e d, be c ons i de r e d l i be l ous .



                I n t he s e c ond a r t i c l e , t he onl y mi s s t a t e me nt of f a c t we

f i n d i s t he i mpl i c a t i on t ha t M . M Cl ue n ha d not c ons ul t e d wi t h a
                                            r   c

l a wy e r .   The pr oof s hows t ha t he di d s pe a k wi t h t he Count y

Ex e c u t i ve who wa s a l a wye r , but ha d not pr a c t i c e d l a w s i nc e

a s s u mi n g of f i c e s ome 12 ye a r s be f or e t he he a r i ng.        The r e i s no

p r o o f t ha t M . La r ge n kne w t he i mpl i c a t i on ma de i n hi s s t a t e me n t
                  r

wa s f a l s e , a nd, a s we ha ve s a i d wi t h r e ga r d t o t he mi s s t a t e me nt

i n t he f i r s t a r t i c l e , we do not be l i e ve t he s t a t e me nt i n t he

c o n t e x t us e d i s l i be l ous .



                The onl y ot he r l a ngua ge we de e m i t ne c e s s a r y t o a ddr e s s

i n t h e a r t i c l e s a r e t he qu e s t i ons f ound a t t he c onc l us i on of t h e

s e c o n d publ i c a t i on.   The s e , of c our s e , a r e not s t a t e me nt s of

f a c t , b ut que s t i ons put t o t he publ i c whi c h c l e a r l y i ndi c a t e by

t h e u s e of t he wor ds " I f s o" i n t he s e c ond que s t i on t ha t t he

a n s we r t o t he f i r s t que s t i on ma y be " no. "        W r e c ogni z e t ha t
                                                                   e

u n d e r c e r t a i n c i r c ums t a nc e s que s t i ons c oul d be l i be l ous .

Ho we v e r , we do not be l i e ve a s pos e d t he s e c a n.




                                                  8
              A he l pf ul a nnot a t i on i s f ound on t he s ubj e c t of

d e f a ma t i on by que s t i ons i n 53 A. L. R. 4t h, a t pa ge 450.             The l e a d

c a s e a s t o t ha t s ubj e c t i s Sc hupma nn v. Empi r e Fi r e & M r i ne I n s .
                                                                         a

Co. , 6 8 9 S. W 2d 101 ( M App. 1985) , whe r e i n t he Cour t of Appe a l s
                .          o.

o f M s s our i s t a t e d t he f ol l owi ng:
     i



                 De f e nda nt ' s a ge nt i n t he c our s e of i nve s t i ga t i ng
       a n i ns ur a nc e c l a i m c onc e r ni ng pl a i nt i f f ' s mot he r a s ke d
       a p pe l l a nt ' s ne i ghbor , " W s pr e gna nc y t he r e a s on f or
                                             a
       [ t he mi nor ] goi ng t he r e [ t o a hos pi t a l ] ? " Thi s i s not
       a n a s s e r t i on of a f a c t but r a t he r a que s t i on.        It
       i n vi t e s a n a ns we r of " ye s , " " no" or " I don' t know. "
       Si nc e t he r e i s n o i mpl i c a t i on t ha t t he que s t i one r
       b e l i e ve d t he mi nor wa s pr e gna nt t hi s c a s e c a n be
       d i s t i ngui s he d f r om Hunt v. Ge r l e ma nn, 581 S. W 2d 913 .
       ( M App. 1979) whe r e t he i ns ur e d a s ke d t he pl a i nt i f f
           o.
       " How di d you s e t t he f i r e ? "



              The que s t i ons i n t he c a s e a t ba r , l i ke t hos e i n

Sc h u p ma nn , i nvi t e t he a ns we r of " ye s , " " no, " or " I don' t know. "



              I t woul d s e e m t o us t ha t i f i n f a c t t he de c l a r a t or y

s t a t e me nt s pr e c e di ng t he que s t i ons a r e not l i be l ous , a nd t he

q u e s t i o ns a r e not e qui va l e nt t o a di r e c t c ha r ge t ha t woul d be

l i b e l o u s , a s ui t t he r e f or ma y not be ma i nt a i ne d.



              Exa mpl e s of que s t i ons c ont a i ne d i n t he a nnot a t i on wh i c h

a r e a c t i ona bl e i nc l ude , " W t a r e you doi ng wi t h t ha t ni ne - dol l a r
                                       ha

b l a c k ma i l e r h e r e ? " , He s s v. Spa r ks , 24 P. 979 ( Ka n. 1890) ; " W r d
                                                                                     a

[ p l a i n t i f f ' s hus ba nd] ha s s ol d ha l f of hi s wi f e t o Le ge yt , ha s n ' t

h e ? " , W r d v . M r r i a m, 78 N.E. 745 ( M s s . 1906) ; " Don' t you wa n t
           a         e                           a

t o p a y f or t hos e c a r t r i dge s you s t ol e ? " , M l one v. M
                                                             a          ont gome r y


                                                9
W r d & Co. , 38 F. Supp. 369 ( S. D. M s s . 1941) ;
 a                                     i                                                    " W t a r e you doi n g
                                                                                               ha

s t e a l i n g t ha t e l e c t r i c l i ght bul b? " , M Dona l d v. F. W W wor t h
                                                           c                . ool

Co. , 1 3 5 S. W 2d 359 ( M Ct . App. 1939) .
                .          o.



                    As a l r e a dy not e d, unde r t he r e c or d de ve l ope d t he r e i s

n o p r o o f t ha t M . La r ge n i n f a c t kne w t ha t t he f a c t ua l ma t t e r s
                      r

c omp l a i ne d o f we r e f a l s e , or t ha t t he r e wa s a hi gh de gr e e of

p r o b a b i l i t y t ha t t he y we r e f a l s e .                 Thus , t h e Tr i a l Cour t a c t e d

p r o p e r l y unl e s s i t c oul d be s a i d M . La r ge n a c t e d r e c kl e s s l y i n
                                                  r

p r i nt i n g t he a r t i c l e s .



                    I t i s t r ue t ha t i n t he s a me e di t i on t he f i r s t of f e ndi ng

ma t e r i a l a ppe a r e d u nde r t he he a di ng " Edi t or i a l , " a r e por t e r f o r

t h e St a nda r d wr ot e a ne ws a r t i c l e r e ga r di ng t he me e t i ng whi c h

c o n t r a d i c t e d i n p a r t t he ma t e r i a l c ont a i ne d i n t he e di t or i a l a n d

t h a t M . La r ge n ma de no e f f or t t o c ont a c t t he r e por t e r or M .
         r                                                                       r

M Cl u e n pr i or t o publ i s hi ng hi s a r t i c l e s .
 c                                                                                      Howe ve r , i n Ge r t z v.

Ro b e r t W l c h, I nc . , 418 U.S. 323, 94 S. Ct . 2997 ( 1974) , t he
            e

Su p r e me Cour t of t he Uni t e d St a t e s he l d t ha t :



          " me r e pr oof of f a i l ur e t o i nve s t i ga t                      e , wi t hout mor e ,
          c a nnot e s t a bl i s h r e c kl e s s di s r e ga r d                  f or t he t r ut h.
          Ra t he r , t he publ i s he r mus t a c t wi t h                         a ' hi gh de gr e e of
          a wa r e ne s s o f . . . p r oba bl e f a l s i t y.                     ' " St . Ama nt v.
          Th omps on, 390 U.S. 727, 731, 88 S. Ct                                  . 1323, 1325, 20
L. Ed. 2d 262 ( 1968) .



                    I n c onc l us i on, we r e c ogni z e t ha t c e r t a i n s t a t e me nt s
                                           1
ma de i n t he a r t i c l e s ,               s uc h a s t he a f or e me nt i one d



          1
                       ( 1) " ha r a ngue , " ( 2) " bl e a t i ng and br e a s t bea t i ng, " ( 3)
b r a g g a d o c i o , s wa g g e r a n d b l u s t e r , " ( 4 ) " b l a t h e r , " ( 5 ) " Ni x o n W i t e h o u s e , " ( 6 )
                                                                                                         h
" g a n g o f s i x " ( i t i s c l e a r t h a t t h i s r e f e r e n c e d i d n o t i n c l u d e M . M Cl u e n ) ,
                                                                                                            r       c
( 7 ) " W l l - O' - t h e - W s p , " ( 8 ) " S we e t h e a r t d e a l . "
            i                    i



                                                                10
c h a r a c t e r i z a t i on of M . M Cl ue n' s r e por t t o t he Count y
                                   r   c

Co mmi s s i on, we r e ma de by M . La r ge n wi t hout a ny i nf or ma t i on a s t o
                                  r

M . M Cl ue n' s de me a nor whe n r e por t i ng.
 r   c                                                           Howe ve r , we do not

b e l i e ve t hi s c ha r a c t e r i z a t i on woul d be a c t i ona bl e , but i ns t e a d- -

a s a r e ot he r c ha r a c t e r i z a t i ons i n t he a r t i c l e s - - pe r mi s s i bl e

h y p e r b o l e , s uc h a s t hos e doc ume nt e d by J udge Conne r i n St one s

Ri v e r M or s , I nc . v. M d- Sout h Publ i s hi ng Co. , 651 S. W 2d 713 ,
          ot                 i                                       .

7 2 2 ( Te nn. App. 1983) , whe r e i n he l i s t s a numbe r of s i mi l a r

s t a t e me nt s whi c h we r e he l d not t o gi ve r i s e t o a c a us e of a c t i o n :



                  The c omme nt s a nd c ha r a c t e r i z a t i ons i nvol ve d he r e ,
        s u c h a s " pur e hi ghwa y r obbe r y" a nd " r i p- of f , " f i t
        p r e c i s e l y t he r a t i ona l e of Gr e e nbe l t , Ol d Domi ni on a nd
        § 566 of t he Re s t a t e me nt .              The s e a r e c l e a r l y
        c ha r a c t e r i z a t i ons o f t he f a c t s s e t f or t h i n t he l e t t e r ,
        a n d do not i mpl y t he e xi s t e nc e of undi s c l os e d
        d e f a ma t or y f a c t s .     Thus , t he s e a ut hor i t i e s a r e
        c o nt r ol l i ng.        Se e a l s o Or r v. Ar gus - Pr e s s Co . , 586 F.2d
1 1 08 ( 6t h Ci r . 1978) ( us e of t he wor d " s wi ndl e " t o
        c h a r a c t e r i z e t he p l a i nt i f f ' s vi ol a t i on of M c hi ga n' s
                                                                                  i
        Bl ue Sky l a w, whi l e " i l l c hos e n" he l d not a c t i ona bl e ) ;
        Fr a m v. Ye l l ow Ca b Co. of Pi t t s bur gh , 380 F. Supp. 1314,
        1 3 29 ( W D. Pa . 1974) ( s t a t e me nt t ha t t he pl a i nt i f f ' s
                      .
        p r e vi ous s t a t e me nt s r e f l e c t " t he s or t of pa r a noi d
        t h i nki ng t ha t you ge t f r om a s c hi z ophr e ni c " he l d not
        a c t i ona bl e , be c a us e i t woul d be unde r s t ood a s me r e
        " r he t or i c a l hype r bol e " ) ; Re oux v. Gl e nn Fa l l s Pos t Co. ,
        1 8 M s c . 2d 1097, 190 N. Y. S. 2d 598, 600- 01
                i
        ( N. Y. Sup. Ct . 1 959) ( s t a t e me nt t ha t pl a i nt i f f ' s r e f us a l
        t o t e l l a c our t t he whe r e a bout s of c e r t a i n mone y wa s
        " c o nt uma c i ous c onduc t " wa s not a c t i ona bl e , be c a us e i t
        s i mpl y e xpr e s s e d a n o pi ni on t ha t t he pl a i nt i f f wa s
        " s t ubbor n or c ont r a r y or obs t i na t e or di s obe di e nt . "
        Sc hy v. He a r s t Pub. Co. , 205 F.2d 750 ( 7t h Ci r . 1953)
        ( c ha r gi ng t he p l a i nt i f f s wi t h " ge s t a po- l i ke " t a c t i c s
        n o t a c t i ona bl e , b e c a us e i t wa s me r e l y " a s ome wha t
        r h e t or i c a l wa y of s a yi ng t ha t t he i r c onduc t wa s
        d i c t a t or i a l " ) ; Bl e e c ke r v. Dr ur y, 149 F.2d 770 ( 2nd
        Ci r . 1 945) ( s t a t e me nt t ha t a l a wye r ha d c ommi t t e d " a
        f r a ud upon t he c our t " wa s me r e l y a " bomba s t i c
        c ha r a c t e r i z a t i on o f t he pl a i nt i f f ' s ma ne uve r s " i n
        r e pr e s e nt i ng hi s c l i e nt , a nd wa s not a c t i ona bl e a s
        l i be l ) ; W l l i a ms v . Rut he r f or d Fr e i ght Li ne s , I nc . , 1 0
                          i
        N. C. App. 384, 179 S.E.2d 319, 323 ( 1971) ( s t a t e me nt i n

                                                   11
         t h e c our s e of a l a bor di s put e t ha t t he pl a i nt i f f s we r e
         " g a ngs t e r s " i s " not hi ng mor e t ha n vi t upe r a t i on or na me
         c a l l i ng" a nd i s not a c t i ona bl e ) ; He f t v. Bur k , 302
         So . 2d 59, 60 ( La . App. 1974) ( s t a t e me nt t ha t t he
         p l a i nt i f f wa s " pi r a t i ng" e mpl oye e s a wa y f r om t he
         d e f e nda nt a nd t ha t hi s a c t i ons we r e " t ot a l l y une t hi c a l "
         me r e l y e xpr e s s e d t he de f e nda nt ' s s t r ong opi ni on
         c o nc e r ni ng t he pl a i nt i f f ' s a t t e mpt s t o hi r e e mpl oye e s
         a wa y f r om hi m, a nd we r e not a c t i ona bl e ) ; Br own v.
         Ne wma n, 224 Te nn. 297 , 454 S. W 2d 120 ( 1970) ( s t a t e me nt
                                                         .
         " ha ve t he s ki ds b e e n gr e a s e d a t c i t y c ounc i l ? " not
         a c t i ona bl e ) .



                   I n s umma r y, we f i nd t ha t unde r t he s t a nda r d of r e vi e w

we mu s t e mpl oy, s ome f a l s e s t a t e me nt s we r e ma de i n t he

p u b l i c a t i ons .   W f ur t he r f i nd unde r t he s a me s t a nda r d of r e vi e w
                           e

t h a t t h e y we r e non- ma l i c i o us .   M e ove r , we a l s o f i nd t ha t t he y
                                                 or

we r e a l s o e i t he r non- l i be l ous or pe r mi s s i bl e hype r bol e .



                   For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on of c os t s

b e l o w.     Cos t s of a ppe a l a r e a dj udge d a ga i ns t M . M Cl ue n a nd h i s
                                                                   r   c

s ur e t i e s .



                                                _______________________________
                                                Hous t on M Godda r d, P. J .
                                                           .



CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .



                                                 12